IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT

                                    ________________________

                                          No. 95-20219
                                    ________________________



JOSEPH ALICOG and
SRIYAI MARIAN FERNANDO
                                                                        Plaintiffs-Appellants,

                                              VERSUS

KINGDOM OF SAUDI ARABIA, ET AL
                                                                        Defendants,

KINGDOM OF SAUDI ARABIA,
MAJID AFIFI, and SALIM AFIFI
                                                                        Defendants-Appellees.


                  ___________________________________________________

                         Appeal from the United States District Court
                              for the Southern District of Texas
                                       (CA-H-93-4169)
                 ____________________________________________________

                             February 14, 1996
Before REYNALDO G. GARZA, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

                Josephine Alicog and Sriyani Fernando appeal the district court’s judgment granting

summary judgment in favor of the Kingdom of Saudi Arabia and Majid Afifi. The district court held

that the Saudi Arabian government’s actions in taking the plaintiffs’ passports and holding the plaintiffs

against their will in a Houston hotel fell within the discretionary tort exception of the Foreign

Sovereign Immunities Act. The district court found, under Risk v. Halvorsen, 936 F.2d 393 (9th Cir.

1991), cert. denied, 502 U.S. 1035, 112 S. Ct. 880, 116 L. Ed. 2d 784 (1992), that the act was



         *
         Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
discretionary because one of a consulate’s primary functions is to handle travel documents. The district

court also concluded that the Saudi Arabian government acted within its discretion because the

detention arose from concerns regarding Immigration and Naturalization Service Regulations and

potential diplomatic problems. Moreover, the abuse alleged by the plaintiffs did not demonstrate that

the Saudi Arabian government exceeded its discretion. We agree with the reasons presented by the

district court in granting the Saudi Arabian government’s motion for summary judgment.

        Regarding the dismissal of the claims against defendant, Majid Afifi, the district court held that

the plaintiffs presented insufficient evidence to overcome summary judgment. It also held that because

Afifi was merely acting as an agent to an immune foreign sovereignty, he too was immune. Without

deciding the question of immunity as to Afifi, we agree with the district court that there is insufficient

evidence in the record to show that Afifi falsely imprisoned the plaintiffs. Because the plaintiffs failed

to present sufficient evidence to raise a genuine issue of material fact regarding Afifi’s liability, the

district court correctly dismissed their claims against him.

        After a thorough review of the record and consideration of the arguments and briefs, we

AFFIRM the granting of the summary judgments.